DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
Response to Arguments
Applicant’s amendment filed 11/03/2021 is accepted and entered.
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
House is now cited to disclose a catheter with an introducer tip and an introducer cap assembly. Tanghoj is now cited merely for the flanged and grooved structure, not for any of the individual parts of the catheter. The combination set forth below utilizes the three distinct parts of House and only modifies the cap of House to have flanges and a groove between the flanges, as motivated by Tanghoj.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over House (US 2011/0230864) in view of Tanghoj et al (US 2003/0018322).
Regarding Claim 11, House discloses a catheter assembly (Figs. 1A-1B) comprising:
a catheter shaft (110, Figs. 1A-1B) having proximal and distal end portions (¶ [00030]; the proximal end has the urine inlet and the distal end has outlet 120, Figs. 1A-1B);
an introducer tip (introducer 113, Figs. 1A-1B) receiving the proximal end portion of the catheter shaft (¶ [0032]; Figs. 1A-1B); and
an introducer cap assembly (100, Figs. 1A-1B) removably connected to the introducer tip (113, Figs. 1A-1B; ¶ [0031] indicates the cap is removable).
House is silent whether the introducer cap has a groove along at least a portion of an outer perimeter of the introducer cap assembly, wherein the introducer cap assembly includes a cap portion positioned between a pair of lateral portions and receiving at least a portion of the introducer tip, each later portion includes a front face and a rear face, and the groove is defined between the front and rear faces and configured to receive at least a portion of the catheter shaft for wrapping the catheter shaft around the outer perimeter of the introducer cap assembly.

the cap (126, Figs. 12 and 17) includes a cap portion (see Image 1) positioned between a pair of lateral portions (flanges 166 and 167, Fig. 17; these flanges extend in the lateral direction away from the center of the closure and therefore can be considered lateral portions); 
each lateral portion (166, 167, Fig. 17) includes a front face and a rear face (see Image 1), and
the groove is defined between the front and rear faces (see Image 1) and configured to receive at least a portion of the catheter shaft for wrapping the catheter shaft around the outer perimeter of the introducer cap assembly (126, Figs. 12 and 17; the catheter is fully capable of being wrapped around the groove, and at least some portion of the catheter shaft will be received by the area formed by the groove). The flanges provide gripping surfaces, making handling of the catheter and removal of the closure easier (¶ [0154]).

    PNG
    media_image1.png
    663
    535
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 17 of Tanghoj
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the introducer cap assembly of House to have the flanged structure of the cap of Tanghoj to make handling the introducer cap assembly easier (as motivated by Tanghoj ¶ [0154]). The cap of House merely has a pull-ring (106, Figs. 1A-1B), whereas the cap of Tanghoj has both a pull off tab 168 and the flanges to improve grip and handling (Tanghoj Fig. 17, ¶ [0154]), indicating that both features have benefits. Modifying the cap of House to have the flanged structure of the cap of Tanghoj would result in an introducer cap assembly with the claimed groove, cap portion, and lateral portions, wherein the cap portion receives at least a portion of the introducer tip, along with the pre-existing ring of House. The introducer cap assembly of House is shown in Figs. 1A and 1B to receive at least a 
Regarding Claim 12, House further discloses the introducer cap assembly (100, Figs. 1A-1B) defines an opening (opening in ring 106, Figs. 1A-1B) configured to receive at least one digit of a user (¶ [0035]).
Regarding Claim 17, House further discloses the introducer cap assembly (100, Figs. 1A-1B) defines at least one hole (opening in ring 106, Figs. 1A-1B) configured to trap water and improve movement of the catheter assembly through a drainage pipe (the ring-shaped opening is fully capable of performing these functions).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over House (US 2011/0230864) in view of Tanghoj et al (US 2003/0018322) further in view of Svensson (US 2011/0071507).
Regarding Claim 13, House/Tanghoj is silent whether the catheter shaft and/or the introducer cap assembly is at least partially comprised of a water disintegrable material.
Svensson teaches a flushable urinary catheter made of disintegrable material (abstract, ¶ [0018-0019, 0042-0045]) for the purpose of allowing the catheter to be flushed in a toilet without the risk of clogging (¶ [0011]) and then broken down by microorganisms (¶ [0014]).
Therefore, it would have been obvious to modify the material of the catheter shaft of House/Tanghoj to be made of the disintegrable material of Svensson to allow the catheter to be flushed in a toilet without the risk of clogging and then be broken down by microorganisms (as motivated by Svensson ¶ [0011, 0014]). Svensson further motivates .
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over House (US 2011/0230864) in view of Tanghoj et al (US 2003/0018322) further in view of Kaylor (US 5332524).
Regarding Claims 14-16, House/Tanghoj is silent whether the introducer cap assembly is at least partially comprised of an activation agent material configured to aid in the breakdown of the catheter shaft and/or the introducer cap assembly in water, and wherein at least a portion of one of the catheter shaft and the introducer cap assembly is formed of a material including sodium bicarbonate and at least a portion of the other one of the catheter shaft and the introducer cap assembly is formed of a material including acetic acid, and wherein at least a portion of the introducer cap assembly is formed of a material including sodium bicarbonate and at least a portion of the catheter shaft is formed of a material including acetic acid.
Kaylor teaches water soluble polymers that contain bicarbonate and an acid salt (Col. 4 line 30 - Col. 5 line 21) which, when the polymer is placed in water, allows the bicarbonate and acid salt to react and form gas bubbles (Col. 3 lines 37-47) for the purpose of improving the dissolvability of the polymer without needing to stir or otherwise externally agitate the polymer (Col. 3 lines 37-47). 
Therefore, it would have been obvious to modify the polymer material of House/Tanghoj to have both the introducer cap and catheter shaft be made of a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JESSICA R ARBLE/           Examiner, Art Unit 3781